DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Election/Restrictions
	Upon further search and consideration, the species election set forth in the Office Action filed 05/19/2020 has been withdrawn, however the restriction still stands.

Applicant’s amendment, response, and affidavit filed 10/19/2021 have been received and entered into the case record.
Claims 1-4 and 6-9 are pending in the application.
Claim 1 is amended.
Claims 7-9 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-4 and 6 are examined on the merits.

Claim Rejections - 35 USC § 103


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schuurman et al. (Macromol. Biosci. 2013, 13, 551–561) view of Kang et al. (US 2012/0089238; IDS Reference No. 2, filed on 04/10/2018) and Poellmann et al. (Macromol. Biosci. 2011, 11, 1164–1168).
Regarding claim 1, Schuurman et al. teaches cell-laden bio inks comprising 10% GelMA, cell concentrations of 5 x 106 cells/ml and 20 x 106 cells/ml, and 2.4% v/v hyaluronic acid (p. 553, 2nd column). 
Schuurman et al. does not teach that the bio inks further comprise glycerol or an additional amount of gelatin, nor that the hyaluronic acid is 0.01% to 1% v/v in concentration.
Kang et al. teaches a live cell composition (i.e. bio ink) to be used in organ and tissue printing comprising 106 cells/ml, gelatin at a concentration of 20 mg/mL (2% w/v), hyaluronic acid at a concentration of 3 mg/mL (0.3% w/v) and glycerol (i.e. lubricant) in the amount of 10% v/v (Abstract, Figure 4; para. 0043 and 0105).
It would have been obvious to one of ordinary skill in the art to utilize glycerol and gelatin as well as hyaluronic acid at a concentration of 0.3% w/v as taught by the bio ink hydrogel composition of Kang et al. in the composition taught by Schuurman et al. with a reasonable expectation of success. An artisan would be motivated to utilize glycerol in a cell laden bio ink utilized in an inkjet bioprinting method as glycerin increases the viscosity of the solution and mitigates evaporation from the meniscus, which can cause the nozzle to clog (Poellemann, p. 1166, last paragraph). An artisan would be motivated to utilize gelatin as it is frequently utilized in hydrogels and has a thermo-responsive behavior which could be employed in bioprinting, as thermal gelation would aid in retaining the shape of printed constructs (Schuurman, p. 552; 1st column). 
Regarding claim 3, Schuurman et al. does not teach that the hydrogel has a regulator material of differentiation such as a growth factor.
Kang et al. teaches that the hydrogel cell composition may also include therapeutic agents/growth factors such as VEGF, NGF, FGF, and many others (i.e. regulator materials of differentiation) (para. 0079).
It would be obvious to one of ordinary skill in the art for a cell laden GelMa hydrogel as taught by Schuurman et al. to further comprise growth factors as taught by Kang et al. with a reasonable expectation of success. An artisan would be motivated to utilize growth factors as they stimulate growth or differentiation of the cells within the hydrogel (Kang et al.; para. 0073, 0079).
Regarding claim 4, Schuurman et al. teaches that the cells are chondrocytes (p. 553, 2nd column).
Regarding claim 6, Schuurman et al. teaches the bio inks comprise Irgacure 2959 (i.e. photoinitiator).
Therefore the invention as a whole would have been  prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schuurman et al. (supra) view of Kang et al. (supra) and Poellmann et al. (supra) as applied to claims 1, 3, 4, and 6 above, and in further view of Pati et al. (2014. Nature Communications 5:3935, p. 1-11; Previously cited on PTO-892 filed 10/19/2020).
As discussed above, claims 1, 3, 4, and 6, Schuurman et al., Kang et al. and Poellmann et al. teach a composition comprising chondrocytes, glycerol, gelatin methacrylate, gelatin, and hyaluronic acid at the recited concentrations with a photoinitiator and growth factors.
Regarding claim 2, Kang et al. does not teach that the composition further comprises a tissue derived component material. 
	Pati et al. teaches bio-inks that comprise decellularized ECM (i.e. tissue derived component material) from various tissues such as adipose, cartilage, and heart tissues (Abstract). This bio-ink provides an optimized microenvironment conducive to the growth of 3D structured tissue as well as shows the versatility of their method as being able to be used with various tissue-specific ECM in providing biocompatible microenvironments (p. 2, 6)
	It would be obvious to one of ordinary skill in the art to modify the composition utilized for bio-ink as described by Schuurman et al., Kang et al. and Poellmann et al. with decellularized ECM as taught by Pati et al. with a reasonable expectation of success. An artisan would be motivated to do so because studies have highlighted the necessity of tissue-specificity for preserving selected cell functions and phenotypes and previous bio-inks not containing dECM are inadequate to recreate a microenvironment that mimics the native tissue (Pati et al., p. 2). Addition of dECM into the bio-ink is versatile as illustrated by Pati et al. and thus one could add dECM from any organ (i.e. kidney, heart) with little modification. This would provide better tissue specificity in bioprinting corresponding organs as the dECM would provide crucial cues for cell engraftment, survival and long-term function (p. 2, 8).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed 01/04/2021 regarding the 103 rejection of Kang and Kolesky have been considered. The previous rejection has been modified to utilize Schuurman et al. to address the newly recited concentration of GelMa, Kang et al., and Poellmann et al. 
The Declaration under 37 CFR 1.132 filed 10/19/2021 is insufficient to overcome the new 103 rejections currently set forth in view of Schuurman et al.  based upon because Schuurman et al. teaches a bio ink that has the claimed concentration of Gel-MA shown in the Declaration to be superior. The combination of Schuurman et al., Kang et al., and Poellmann et al. read on each concentration and component of the present invention. The Delcaration filed was sufficient to overcome the previous 103 as it is directed towards the reference of Kolesky et al. and the concentration of Gel-MA which is no longer utilized in the rejection to address the claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632